Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is made in response to Amendment, filed 4 February 2022 (“Reply”).  Applicant has amended Claims 1 – 22.  As amended, Claims 1 – 22 are presented for examination.
In Office action of 5 October 2022 (“Office Action”):
Claims 1 – 22 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 – 22 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 – 2, 6, 8, 10 – 11, 16 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Belmont, US Patent 5,819,156 (hereinafter Belmont) in view of Morales et al, US Pub. 2014/0109124 A1 (hereinafter Morales) and Cooper Jr. et al., US Pub. 2003/0223734 A1 (hereinafter Cooper).
Claims 3 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Ketkar, US Pub. 2012/0030587 A1 (hereinafter Ketkar).
Claims 4 and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Belyaev et al., US Pub. 2014/0259038 A1 (hereinafter Belyaev).
Claims 5 and 13 were rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Walker, US Pub. 2005/0160465 A1 (hereinafter Walker).
Claims 7, 9, 15 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Belmont in view of Morales and Cooper as applied to claims 1 and 10 above, and further in view of Garbow et al., US Pub. 2007/0136751 A1 (hereinafter Garbow).
Claims 18, 20 and 22 were rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Ketkar and Cooper.
Claim 19 was rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Ketkar and Cooper as applied to claim 18 above, and further in view of Walker.


Response to Arguments - 35 U.S.C. § 112
Applicant submits that amendments to claims 1, 10 and 18 obviates the rejections under 35 U.S.C. § 112(a).  Examiner respectfully disagrees.  The amendments to claims 1, 10 and 18 do not overcome the rejections under 35 U.S.C. § 112(a) as it is not clear that the inventor or joint inventors had possession of the claimed invention as outlined in the rejection below.  Therefore, the Examiner maintains the rejection of Claims 1 – 22 under 35 U.S.C. § 112(a).


Response to Arguments – 35 U.S.C. § 103
Applicant’s arguments with respect to 35 U.S.C. § 103 have been considered but are moot in view of the new ground(s) of rejection.




Response to Arguments – 35 U.S.C. § 101

Applicant submits that the rejection of Claims 1 – 22 under 35 U.S.C. § 101 is improper (Reply pp. 14 – 20).  Specifically, Applicant asserts that the claims have been amended to include suggestions from the Board when the prior 101 rejection was affirmed (Reply p. 15).  Further, Applicant submits that the claims do not recite a mental process.  Additionally, Applicant asserts that the claimed limitations provide improvements to the functioning of a computer (Reply pp. 17 – 18).  Finally, Applicant asserts that the recited features of the claims, alone and in combination, recite significantly more than the abstract idea.  Examiner respectfully disagrees.
In the affirmation from the Board of the prior 101 rejection, the Board notes that “the actual use of the report by a network to allocate resources in a more efficient manner is not claimed” and thus the claimed subject matter is directed only to improving information generated on a report, (p. 10).  Applicant has merely recited the concept of allocating resources based on the determined stop time in the claim but there does not appear to be support for this limitation in the specification.  
In response to Applicant’s assertion that the claims do not recite a mental process, the claimed steps of determining schedule information and missing data are observations and judgments which can be performed in the human mind and are therefore considered mental processes.
In response to Applicant’s assertions that the claimed limitation provide improvements to the functioning of a computer, the limitation of allocation of network resources based on the determined stop time does not appear to be supported in the specification and therefore it is not clear that the inventor had possession of the claimed invention at the time the application was filed.
In response to Applicant’s submission that recited feature recite significantly more than the abstract idea, the “courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  i. Receiving or transmitting data over a network”, (MPEP 2106.05(d) II).  The step of receiving a request to output data is “receiving data” and therefore is considered to be well-understood, routine and conventional by the courts.  Therefore, the Examiner maintains the rejection of Claims 1 – 22 under 35 U.S.C. § 101 as detailed below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent Claims 1 and 10 recite a limitation of determining schedule information for a plurality of content items, wherein the schedule information is missing a stop time for one of the content items.  However, this limitation is not disclosed in the instant specification.  In paragraph 75, the specification discloses cross-referencing user tuning data with a schedule of programming for one or more channels but does not discuss missing stop times in the schedule information as claimed.  In contrast, the specification is replete with references to missing data points of viewership data, (Abstract, Fig. 3A-330, [0007], [0058], [0062] – [0066]).  In fact, the Abstract indicates that the invention is directed to using viewership data in “determining missing data points and predicting substitute data points based on past viewership data for the individual viewer and a plurality of other viewers.”  The instant specification does not appear to provide support for determining missing stop times of schedule information but instead discloses determining missing stop times in viewership data.
Similarly, the instant specification does not provide support for the limitation in amended claims 1 and 10 of “determining a stop time for the one of the content items, based on stop times of a plurality of prior content output sessions of a user associated with the request, and based on content output data for a plurality of other users.”  Conversely, the instant specification clearly discloses determining missing data points in viewership data including start and stop times of a viewer and further determining substitute data points for the missing data points based on viewership data for the viewer and viewership data for a plurality of other viewers, (Abstract, [0007], [0062], [0067] and [0069]).  
Amended independent claim 18 recites a limitation of “receiving, from a user, a request to output the episode of the network series” where the episode is previously defined as having been viewed by the user but missing a time when the viewer stopped watching the episode.  The instant specification does not disclose receiving a request from the user to view this episode as the user has already viewed it.  Rather, the specification discloses that in determining this missing stop time, the system discovers the user’s viewing patterns for other episodes in the series to determine a first candidate substitute stop time and then determines a second candidate substitute start time based on short-term viewership data for all viewers, (Fig. 3a and [0066] – [0070]).  The instant specification does disclose that a viewer may watch a single episode repeatedly on multiple platforms ([0077]), but does not disclose receiving a request from a user for this episode in the network series for which this user already has viewership data while the system is determining a substitute candidate boundary time.
Amended independent claims 1, 10 and 18 recite a limitation of causing allocation of network resources based on the determined stop time (Claims 1 and 10) and based on the determined substitute candidate boundary time (Claim 18).  However, this limitation does not appear to be disclosed in the instant specification.  Paragraph 2 of the US PG Pub of the instant application mentions the ever-present need for media content providers to maximize the efficiency with which resources are used and further presents that an approach to this efficiency is to “use the resources to provide the media content that will be of most interest to the consuming end users, and to minimize the use of resources in transmitting media content that goes unwatched.”  In paragraph 31, various benefits from viewership data are discussed including the possibility of redirecting funds and internal resources.  However, no mention is made as to reallocating transmission resources and specifically based on the determined stop time or the determined substitute candidate boundary time, as claimed.  Additionally, in an exemplary manner, it is presented that viewership data may be used to guide scheduling decisions ([0034]) and marketing decisions for upcoming programming, ([0035] and [0058]).  It is unclear what the transmission resources are, how they are reallocated and how this reallocation is based on the determined stop time or the determined substitute candidate boundary time.  
Amended dependent claims 5, 13 and 19 recite a limitation of stopping sending a content item based on the determined stop time which is not supported in the instant specification.  The specification discloses determining a substitute candidate stop time to improve viewership data (Fig. 3a and [0066] – [0070]) but does not link this determination to stopping sending a content item.  The instant specification does disclose that a content scheduler may wish to optimize a content schedule for the broadest audience by not renewing a program for which it appears that a general audience is not actively engaged ([0036]), but it is unclear how determining a stop time causes the stopping sending of a content as claimed.
Amended dependent claims 6 and 22 recite the limitation that determining the stop time for the content item is based on estimated audience sizes which does not appear to be supported in the instant specification.  The instant specification discloses generally that viewership data may guide programming, scheduling and marketing decisions to maximize audience viewership ([0033] – [0035]) but does not specify how estimated audience sizes help determine a stop time for a content item that has been determined to be missing.  Since the specification appears to be directed to detecting missing stop times in viewership data, there is not support for determining stop time missing from schedule information as claimed. 
Amended dependent claims 9 and 17 recite the limitation of the determined stop time comprises a time for ending a recording of content but the specification does not provide support for this limitation.  The instant specification indicates that a DVR may have been preprogrammed to record an episode ([0085]) but there is no mention of ending the recording based on a determined stop time, as claimed.
Therefore, it is unclear that the inventor had possession of the currently claimed invention at the time it was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 1 – 22 recite the term “stop time” as missing from schedule information and then indicate the determination of a “stop time”.  It is unclear what is meant by this term as the specification discloses a “stop time” associated with missing viewership data and determining a candidate substitute stop time based on viewership data of the user and a plurality of other users as is apparently claimed but does not disclose a “stop time” associated with missing schedule information.  It is unclear if the “stop time” in Claim 1 line 3 is the same “stop time” in Claim 1 line 6.
Claim 18 recites “determining a missing boundary time for one of the plurality of content output sessions, wherein the missing boundary time comprises a missing stop time, and based on the missing boundary time, an episode of a network series”, (ll. 5 – 8).  It is unclear what is being done with the “episode of a network series” in this claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.    

Step 1 – Determine if the claims falls within one of the four categories, (MPEP 2106.03)?
	Independent claims 1 and 18 and their associated dependent claims recite a method which falls within the statutory category of a Process.  Independent Claim 10 and its associated dependent claims recite an apparatus which falls within one or both of the statutory categories of a machine or product of manufacture.  Therefore, the claims are patent eligible according to Step 1.

Step 2A, Prong One – Do the claims recite a judicial exception?  Do the claim limitation fall within any of the groupings of abstract ideas?
	In this case, the limitations of Claim 1 which recite the abstract idea include –

		determining schedule information for content items which is missing a stop time;
		determining a stop time for the content item;
which fall within the Mental Process grouping of Abstract Ideas.  Determining schedule information and determining that a stop time is missing are observations.  These actions can be performed in the human mind.  Therefore, the limitations of claim 1 recite a judicial exception of an abstract idea in the grouping of Mental Processes.
	For similar reasons, independent Claims 10 also recites the judicial exception of an abstract idea in the grouping of Mental Processes.

	The limitations of Claim 18 which recite the abstract idea include – 
		determining a missing boundary time;
		determining a first and second candidate boundary time;
		determining a substitute candidate boundary time;
which fall within the Mental Process grouping of Abstract Ideas.  Determining a missing boundary time is an observation; and determining a first and second candidate boundary time and a substitute candidate boundary time are judgments.  All of these actions can be performed in the human mind.  Therefore, the limitations of claim 18 recite a judicial exception of an abstract idea in the grouping of Mental Processes.
	
 
Step 2A, Prong Two – Do the claims recite additional elements that integrate the abstract idea into a practical application?
	In this case, the additional elements recited in Claim 1 include –
		receiving a request for a content item; and

	causing allocation of network resources to output the content items.

The additional elements merely add insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g).  The step of receiving a request for a content item is insignificant pre-solution activity as receiving content does not add a meaningful limitation to the process of determining a stop time that is missing.  Additionally, the claim element of “allocation of network resources” is a generic term which is claimed at a high-level and does not meaningfully limit the claim.
	For similar reasons, the additional element of independent Claim 10 does not integrate the abstract idea into a practical application.

	The addition elements recited in Claim18 include –
		retrieving content output data
		receiving a request to output an episode
		causing allocation of network resources to output the episode
The additional elements merely add insignificant extra-solution activity to the judicial exception as described in MPEP 2106.05(g).  The steps of retrieving output data and receiving a request for a content item are insignificant pre-solution activity of data gather as retrieving data and receiving content do not add meaningful limitations to the process of determining a substitute candidate boundary time.  Additionally, the claim element of “allocation of network resources” is a generic term which is claimed at a high-level and does not meaningfully limit the claim.


Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements recited in Claims 1 and 10 include –
		receiving a request for a content item; and

		causing allocation of network resources to output the content items
The additional elements recited in Claim 18 include –
		retrieving content output data
		receiving a request to output an episode
		causing allocation of network resources to output the episode
These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  i. Receiving or transmitting data over a network”, (MPEP 2106.05(d) II).  The step of receiving a request to output data is “receiving data” and therefore is considered to be well-understood, routine and conventional by the courts.  Additionally, the allocation of network resources is an additional element that is a well-understood, routine, conventional activity previously known to the industry and is recited at a high level of generality.  The instant specification does not disclose these network resources or how they are allocated and additionally how this allocation is based on the determined stop time.  Thus, taken alone or in combination, the additional elements do not amount to significantly more than abstract idea.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the additional elements of independent Claims 1, 10 and 18 do not amount to "significantly more" than the recited judicial exception.

Dependent Claims 2 - 9, 11 - 17 and 19 - 22 recite the same abstract idea of independent Claims 1, 10 and 18, respectively. The claims recite additional elements of determining a network corresponding to the missing boundary time, and start and stop times corresponding to the network, determining an episode of a network series and other viewership data regarding episodes in the series, determining a daypart corresponding to the boundary time, and determining various boundary times based on multiple combinations of episodes, network series and daypart using weighted averages, determining programming type corresponding to the missing boundary time and a subset of the viewership data based on programming type. These elements merely recite more abstract steps of the abstract idea identified in independent Claims 1, 10 and 18 above and are steps that appear to be merely performed by a generic programmed computer. As such, the limitations of the dependent claims do not meaningfully limit the claim.
Therefore, Claims 1-22 are not drawn to eligible subject matter as they are directed to an
abstract idea without significantly more.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 6, 8 – 13, 16 – 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagle et al., US Pub. 2003/0154493 A1 (hereinafter Kagle) in view of Morales et al, US Pub. 2014/0109124 A1 (hereinafter Morales).

In regards to Claim 1, Kagle discloses a method, comprising:
determining, by a computing device, schedule information for a plurality of content items, wherein the schedule information is missing a stop time for one of the content items of the plurality of content items (Kagle: [0027], where guide data [scheduling information] for programming content [plurality of content items] includes program start times and end times; [0049], where a program may be delayed because, for example, some sports programming exceeds the allotted time period and the termination [stop time] of the sports programming in unknown [missing]; [0047], where user is unable to record a program because the guide data is incomplete); 
receiving, from a user, a request to output the one of the content items (Kagle: Fig. 1 and [0029], where the user has the ability to view or record current programming content [request to output content items] as the programming content received from sources 115 is displayed on the display device 110); 
determining a stop time for the one of the content items (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs); and
causing, based on the determined stop time, allocation of network resources associated with the request to output one of the content items (Kagle: [0047] and [0049], where a user may be unable program the multimedia device to record a program [output a content item] because the guide data is incomplete.  For example, some sports programming exceeds the allotted time period which causes the desired program to start later than expected.  The user is unable to record the program because the termination of the sports programming is unknown.  However, the multimedia device is able to recognize the start and ending [determined stop time] of particular programs and the desired program can be recorded; [0012] – [0013], where decisions to record a broadcast of satellite and cable television systems [allocate network resources] can be more automatic; Fig. 1 and [0028], where recording a program could include a multimedia device causing another box to record the program).  But Kagle fails to explicitly disclose determining a stop time based on stop times of a plurality of prior content output sessions of a user associated with the request, and based on content output data for a plurality of other users (emphasis added to distinguish elements not explicitly taught by Kagle).
	Morales from a similar endeavor teaches determining missing data based on stop times of a plurality of prior content output sessions of a user associated with the request, and based on content output data for a plurality of other users (Morales: [0026], where missing data items may be identified; Fig. 6 and [0040], where data sets are compared with historical ones of the data sets; [0029], where knowing that a certain number of viewers were watching a particular network at a particular time and/or for a particular time period [identifying stop time from start time and time period]; [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  Gaps in data sets may be replaced by estimates obtained by projections.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets).
	Because accurate viewership forecasts are important so that potential revenue opportunities are not missed, there is a need to improve inaccurate predictions of viewership, (Morales: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle in view of Morales such that more accurate viewership forecasts may be made from data sets in which data gaps are present by estimating missing data points, (Morales: [0027]).

Regarding Claim 2, the combined teaching of Kagle and Morales discloses the method of claim 1, further comprising: 
receiving information indicating a content output device used by the user (Kagle: Fig. 1 and [0029], where programming content received from the sources 115, is displayed on the display device 110); and
selecting the determined stop time by selecting stop times that correspond to output sessions that used the content output device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 3, the combined teaching of Kagle and Morales discloses the method of claim 1, wherein the one of the content items is an episode in a series of episodes, and the determined stop time is based on a stop time of another episode in the series (Kagle: [0048] - [0049], where an ending of a show can be determined by substantially matching samples from the ending of other programs such as other episodes in the same series.  For example, a match between a pair of introduction samples indicates that the program is the same, even though the particular episode may be different).

Regarding Claim 5, the combined teaching of Kagle and Morales discloses the method of claim 1, wherein causing allocation of network resources associated with the request to output one of the content items further comprises stopping sending of the one of the content items based on the determined stop time (Kagle: [0049], where recording of a program will terminate [stop sending] when sample from the ending of the programs substantially match [based on the determined stop time]).

 Regarding Claim 6, the combined teaching of Kagle and Morales discloses the method of claim 1, wherein determining the stop time for the one of the content items is further based on estimated audience sizes (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia; [0016], where counts of viewers is determined).

Regarding Claim 8, the combined teaching of Kagle and Morales discloses the method of claim 1, further comprising: 
applying a first weight to the stop times for the plurality of the plurality of prior content output sessions of the user (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
applying a second weight to the content output data for the plurality of other users, wherein the determined stop time is further based on the first weight and the second weigh (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source.  Then, the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results).  

Regarding Claim 9, the combined teaching of Kagle and Morales discloses the method of claim 1, wherein the determined stop time comprises a time for ending a recording of the one of the content items (Kagle: [0049], where recording of a program will terminate [stop sending] when sample from the ending of the programs substantially match [based on the determined stop time]).


In regards to Claim 10, Kagle discloses an apparatus comprising: 
at least one processor (Kagle: [0052], a general-purpose computer including various computer hardware); and 
at least one memory having stored therein machine executable instructions that, when
executed by the at least one processor (Kagle: [0053], where a computer-readable media for having computer-executable instructions stored thereon can be accessed by a general purpose computer), cause the apparatus to:
determine schedule information for a plurality of content items, wherein the schedule information is missing a stop time for one of the content items of the plurality of content items (Kagle: [0027], where guide data [scheduling information] for programming content [plurality of content items] includes program start times and end times; [0049], where a program may be delayed because, for example, some sports programming exceeds the allotted time period and the termination [stop time] of the sports programming in unknown [missing]; [0047], where user is unable to record a program because the guide data is incomplete); 
receive, from a user, a request to output the one of the content items (Kagle: Fig. 1 and [0029], where the user has the ability to view or record current programming content [request to output content items] as the programming content received from sources 115 is displayed on the display device 110); 
determine a stop time for the one of the content items (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs); and
cause, based on the determined stop time, allocation of network resources associated with the request to output one of the content items (Kagle: [0047] and [0049], where a user may be unable program the multimedia device to record a program [output a content item] because the guide data is incomplete.  For example, some sports programming exceeds the allotted time period which causes the desired program to start later than expected.  The user is unable to record the program because the termination of the sports programming is unknown.  However, the multimedia device is able to recognize the start and ending [determined stop time] of particular programs and the desired program can be recorded; [0012] – [0013], where decisions to record a broadcast of satellite and cable television systems [allocate network resources] can be more automatic; Fig. 1 and [0028], where recording a program could include a multimedia device causing another box to record the program).  But Kagle fails to explicitly disclose determining a stop time based on stop times of a plurality of prior content output sessions of a user associated with the request, and based on content output data for a plurality of other users (emphasis added to distinguish elements not explicitly taught by Kagle).
	Morales from a similar endeavor teaches determining missing data based on stop times of a plurality of prior content output sessions of a user associated with the request, and based on content output data for a plurality of other users (Morales: [0026], where missing data items may be identified; Fig. 6 and [0040], where data sets are compared with historical ones of the data sets; [0029], where knowing that a certain number of viewers were watching a particular network at a particular time and/or for a particular time period [identifying stop time from start time and time period]; [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  Gaps in data sets may be replaced by estimates obtained by projections.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets).
Because accurate viewership forecasts are important so that potential revenue opportunities are not missed, there is a need to improve inaccurate predictions of viewership, (Morales: [0003] – [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle in view of Morales such that more accurate viewership forecasts may be made from data sets in which data gaps are present by estimating missing data points, (Morales: [0027]).

In regards to Claim 11, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, further cause the apparatus to: 
receive information indicating a content output device used by the user (Kagle: Fig. 1 and [0029], where programming content received from the sources 115, is displayed on the display device 110); and 
select the determined stop time by selecting stop times that correspond to viewing sessions that used the content output device (Morales: [0023] and [0027], where subsets of data sets can be monitored from various data sources where data sources may be television set-top boxes).  This claim is rejected on the same grounds as Claim 10. 

Regarding Claim 12, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the one of the content items is an episode in a series of episodes, and the determined stop time is based on a stop time of another episode in the series (Kagle: [0048] - [0049], where an ending of a show can be determined by substantially matching samples from the ending of other programs such as other episodes in the same series.  For example, a match between a pair of introduction samples indicates that the program is the same, even though the particular episode may be different). 

Regarding Claim 13, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus to allocate network resources associated with the request to output one of the content items by stopping sending of the one of the content items based on the determined stop time (Kagle: [0049], where recording of a program will terminate [stop sending] when sample from the ending of the programs substantially match [based on the determined stop time]).

Regarding Claim 16, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus to: 
apply a first weight to the stop times of the plurality of prior content output sessions of the user (Morales: [0023], where the counts may represent weighted data; [0031], where count data can be analyzed using an exponentially weighted moving average); and 
apply a second weight to the content output data for the plurality of other users, wherein the determined stop time is further based on the first weight and the second weight. (Morales: [0040]-[0041], where processed or weighted, time series aligned data sets are produced for each data source.  Then, the processed data sets may then be factored with regard to one another.  Finally, the data sets can be rescaled to approximated national currency results).  

Regarding Claim 17, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the determined stop time comprises a time for ending a recording of the one of the content items (Kagle: [0049], where recording of a program will terminate [stop sending] when sample from the ending of the programs substantially match [based on the determined stop time]).

Regarding Claim 22, the combined teaching of Kagle and Morales discloses the method of claim 10, wherein determining the stop time for the one of the content items is further based on estimated audience sizes (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia; [0016], where counts of viewers is determined).



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagle and Morales as applied to claims 1 and 10 above, and further in view of Belyaev et al., US Pub. 2014/0259038 A1 (hereinafter Belyaev).

Regarding Claim 4, the combined teaching of Kagle and Morales discloses the method of claim 1, wherein the stop time (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs).  But Kagle and Morales fail to explicitly disclose is based on: a genre of the content item; a daypart corresponding to the genre; and one or more content output sessions, of the plurality of prior content output sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the content item (Belyaey: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.);
a daypart corresponding to the genre (Belyaey: [0044], where each genre is associated with its appropriate daypart); and 
one or more content output sessions, of the plurality of prior content output sessions, of content items of the genre (Belyaey: [0032] and [0044], where user preferences and behavior are tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle and Morales in view of Belyaey such that the data sets with common patterns used to impute missing data of Morales (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart (Belyaey: [0044]).

Regarding Claim 14, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the determined stop time (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs).  But Kagle and Morales fail to explicitly disclose is based on: a genre of the content item; a daypart corresponding to the genre; and one or more content output sessions, of the plurality of prior content output sessions, of content items of the genre.
Belyaev from a similar endeavor teaches a genre of the content item (Belyaey: [0085], where genre identified video content according to a classification such as documentary, reality, science fiction, etc.); 
a daypart corresponding to the genre (Belyaey: [0044], where each genre is associated with its appropriate daypart); and 
one or more content output sessions, of the plurality of prior content output sessions, of content items of the genre (Belyaey: [0032] and [0044], where user preferences and behavior are tracked which includes the type of content at various time of the day).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle and Morales in view of Belyaey such that the data sets with common patterns used to impute missing data of Morales, (Morales: [0027]) could include content personalized for a user which is categorized by genre according to a daypart, (Belyaey: [0044]).


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagle and Morales as applied to claims 1 and 10 above, and further in view of Garbow et al., US Pub. 2007/0136751 A1 (hereinafter Garbow).

Regarding Claim 7, the combined teaching of Kagle and Morales discloses the method of claim 1, further comprising: 
selecting the determined stop time by selecting stop times that correspond to content output sessions (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Kagle and Morales fail to explicitly disclose receiving information indicating a geographic area of the user; and selecting the determined stop time by selecting stop times that correspond to content output sessions that that occurred at or near the geographic area (emphasis added to distinguish elements not explicitly taught by Kagle and Morales).
Garbow from a similar endeavor teaches receiving information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred at or near the geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle and Morales in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).  

 
Regarding Claim 15, the combined teaching of Kagle and Morales discloses the apparatus of claim 10, wherein the machine executable instructions, when executed by the at least one processor, cause the apparatus: 
select the determined stop time by selecting stop times that correspond to content output sessions (Kagle: [0049], where ending time of the program is determined by matching samples from the ending of the programs; Morales: [0027], where gaps in data sets may be replaced by aligning different data sets in time an imputing individual missing data items based on patterns formed by count data).  But Kagle and Morales fail to explicitly disclose receive information indicating a geographic area of the first viewer; and select the determined stop time by selecting stop times that correspond to content output sessions that occurred in a same or nearby geographic area (emphasis added to distinguish elements not explicitly taught by Kagle and Morales).
Garbow from a similar endeavor teaches receive information indicating a geographic area of the first viewer (Garbow: Fig. 6 and [0035], where the user may select from geographical preferences for an area where the viewer lives); and 
that occurred in a same or nearby geographic area (Garbow: [0035], where a geographical region of interest can be specified and the viewership information that relates to that geographical region with be weighted more heavily).  
Because viewership information can be a helpful tool for a user to make a more informed choice regarding which program to watch (Garbow: [0005]), there is a need for more accurate viewership information.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kagle and Morales in view of Garbow to allow a viewer to perform at least one action based on the received viewership information, (Garbow: [0007]).



Claims 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morales in view of Kagle and Cooper Jr. et al., US Pub. 2003/0223734 A1 (hereinafter Cooper).

In regards to Claim 18, Morales discloses a method comprising: 
retrieving, from a centralized database, content output data for a user, the content output data comprising information indicating a plurality of content output sessions of the user (Morales: [0005], where various viewership data sets from a plurality of data sources are received; [0049], where storage media may include a centralized database); 
determining a missing boundary time for one of the plurality of content output sessions, wherein the missing boundary time comprises a missing stop time (Morales: [0026], identifying missing data items including various time periods); 
Application No. 15/651,840determining, based on the content output data for the user, a first candidate boundary time (Morales: [0027], where missing data from a source can be interpolated or imputed based on common patterns exhibited by data sets from different sources.  For example, if subsets of A and B are aligned so that common patterns present in each subset of A and B are correlated with one another where data is present in each data set, then when data is missing from one data set, it may be imputed from corresponding data present in the other data set.  This technique can be applied across a plurality of more than two data sets) corresponding to the at least one other episode of the network series; 
determining a network programming for the missing boundary time (Morales: Figs. 1 – 2 and [0026], where a television provider reports data for television channels and data is missing for various time periods) and based on content output data for a plurality of other users corresponding to the network programming, a second candidate boundary time (Morales: [0027], where data sets which are missing data can be aligned in time with data sets that are not missing data which can be used to interpolate or impute data to the data set with missing data); and
determining a substitute candidate boundary time based on a weighted average of the first candidate boundary time and the second candidate boundary time (Morales: [0027], where gaps in data sets may be replaces by estimates obtained from aligning different data sets in time; [0031] – [0032], where data can be analyzed using a weighted moving average which process computes a weighted average using a weighting factor of a current data set).  But Morales fails to explicitly disclose based on the missing boundary time, an episode of a network series; receiving, from a user, a request to output the episode of the network series, and determining a substitute candidate boundary time for the episode of the network series (emphasis added to distinguish elements not explicitly taught by Morales).
based on the missing boundary time, an episode of a network series (Kagle: [0047], where a user is unable to program the multimedia device to record a program because the guide data is incomplete.  A user can record this program using previously recorded samples of a different episode); 
receiving, from a user, a request to output the episode of the network series (Kagle: [0030], where a user may instruct the multimedia device to record all episodes of a certain program), 
determining a substitute candidate boundary time for the episode of the network series (Kagle: [0048] - [0049], where an ending of a show can be determined by substantially matching samples from the ending of other programs such as other episodes in the same series.  For example, a match between a pair of introduction samples indicates that the program is the same, even though the particular episode may be different).  
Because guide data is not always complete, users cannot accurately determine programs of interest including specific episodes of a series (Kagle: [0007] – [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales in view of Kagle such that determination of unknown ending times of a program (Kagle: [0049]), could be used to fill in the missing data points disclosed in Morales, (Morales: [0027]).	
But Morales and Kagle fail to explicitly disclose causing based on the determined substitute candidate boundary time, allocation of network resources associated with the request to output the episode of the network series.
Cooper from a similar endeavor teaches causing based on the determined substitute candidate boundary time, allocation of network resources associated with the request to output the episode of the network series (Cooper: Fig. 6 and [0072] – [0075], where when a record request is made by a user, known programming information is acquired and it is determined if a start and stop time are known or are missing; [0075], where instead of simply entering the not-so-helpful current time when a stop time is missing, the system records the content based on the guessed stop time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Morales and Kagle in view of Cooper to intelligently guess at unavailable information such as a missing stop time, (Cooper: [0008]) to fill in the missing data points disclosed in Morales, (Morales: [0027]).

Regarding Claim 19, the combined teaching of Morales, Kagle and Cooper discloses the method of claim 18, wherein causing allocation of network resources associated with the request to output the episode of the network series further comprises stopping sending of the episode of the network series based on the determined substitute candidate boundary time 
(Kagle: [0049], where recording of a program will terminate [stop sending] when sample from the ending of the programs substantially match [based on the determined candidate boundary time]).
 
Regarding Claim 20, the combined teaching of Morales, Kagle and Cooper discloses the method of claim 18, wherein determining the substitute candidate boundary time for the episode of the network series is further based on estimated audience sizes, (Morales: [0002], where viewership is used in determining an estimated reach, i.e., the total number of different people or households exposed, at least once, to the multimedia; (Kagle: [0048] - [0049], where an ending of a show can be determined by substantially matching samples from the ending of other programs such as other episodes in the same series.  For example, a match between a pair of introduction samples indicates that the program is the same, even though the particular episode may be different).

Regarding Claim 21, the combined teaching of Morales, Kagle and Cooper discloses the method of claim 18, wherein the determined substitute candidate boundary time comprises a time for ending a recording of the network series (Kagle: [0049], where recording of a program will terminate when sample from the ending of the programs substantially match).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunisetty, US Pub. 2014/0130099 A1 disclose that there is the potential for EPG data to be inaccurate due to various things such as dynamic changes in the current lineup, such as sporting events or live debates, which causes changes to start and end times, ([0033]).  
F. Alvarez et al., "Audience Measurement Modeling for Convergent Broadcasting and IPTV Networks," in IEEE Transactions on Broadcasting, vol. 55, no. 2, pp. 502-515, June 2009, doi: 10.1109/TBC.2008.2012040 disclose that without reliable audience data, may businesses will be reluctant to participate in the new media content delivery platforms, (Abstract).
Hoffberg, US Patent 6,850,252 B1 disclose using a model to extrapolate data to fill in for missing data (col. 131 ll. 4 – 18).
Grauch et al., US Pub. 2005/0235318 A1 disclose tracking a subscriber’s use of a device and identifies mission STB event records (Abstract and [0078]).
Cordray et al., US Pub. 2007/0157249 A1 disclose tracking user’s viewing progress of programs in a series (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421